DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 

Specification
2.	The amendment filed 9/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amended specification on page 7, line 28-page 8 line 1, The original claims, specification and drawings provide nothing further creating a model using such an approach, thus this amendment area is directed towards new matter. Specification amendment page 9, line 23-page10, lines 17, 24-26. The original claims, specification and drawings provide .
Applicant is required to cancel the new matter in the reply to this Office Action.


Election/Restrictions
3.	Claim 11 is restricted by original presentation. The claimed invention entered on 9/29/2021 are claiming a different invention as to capturing a plurality of mobile device activations by hardware components; determining location of a mobile device by a number of said mobile device activations: associating a data collecting computer location with a physical address or location; predicting and associating a genre of music to the mobile device through an analysis of collected data with each said mobile device that communicates with the data collecting computer, and delivering communications targeted to one or more of said improved dental drill device based upon the genre assignment associated with each said mobile device. The system is completely different that the any original claims presented previously. Thus the new claim filed on 9/29/2021 is considered non-compliant. Furthermore, since claim 11 is restricted by original presentation.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim subject matter “associating the data collecting computer with a physical address or location” The identified subject matter on page 2, lines 9-11, the subject matter cited is not properly described in the application as filed. The cited claim will be rejected in regards to its current subject matter since there is no description in the specification in correlation to the amended claim. If the examiner has missed an area of the specification that describes such subject matter, please cite area of specification that correlates to the amended subject matter.





Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “associating an audio data determination to the mobile device through an analysis of collected audio data with cach mobile device” is unclear how the audio data is determination to the mobile device. The specification is not clear as to the determination to the mobile device (page 7, lines 13-24 of the applicants specification). Examiner will take the determination as a termination to the mobile device. Applicant is asked to provide clarity via the specification as to the determination to the mobile device.

Claim Objections
6.	Claim 1 objected to because of the following informalities:  The subject matter “….audio data with cach mobile device….”, “cach” should be spelled as “cache”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Drzewiecki et al. (US 2005/0278882) in view of Elliot et al. (US 2017/0069338) in further view of Abu-Akeel et al. (US 2019/0239969) in further view of Ni et al. (US 2007/0162166) in .
Regarding claim 1, Drzewiecki teaches an improved dental (device) drill and system for providing a mobile device user with a comfortable experience while receiving dental care comprising: submit audio data to a dental (device) drill; receive data from one or more mobile devices, the one or more mobile devices operable to transmit audio data; receive audio from one or more mobile devices for submitting audio data to a dental (device) drill (Drzewiecki discloses a dental care device (toothbrush) is able to connect to audio source (mp3 player) via wired or wireless connection. The dental device receives the audio data and it is played out by the device via the speaker in the device. (see fig. fig. 2-3, ¶ 0019, 0023, 0026, 0028); 
Drzewiecki teaches wherein the dental drill comprises an attached speaker (Drzewiecki discloses a dental care device (toothbrush) is able to connect to audio source (mp3 player) via wired or wireless connection. The dental device receives the audio data and it is played out by the device via the speaker in the device. (see fig. fig. 2-3, ¶ 0019, 0023, 0026, 0028). The device is a dental device which is modified with speaker to playout music while the user is using for dental cleaning.
Drzewiecki does not disclose a dental drill.
Abu-Akeel discloses a dental drill device with headphones that provide music to the patient as the dental drill is operating. Thus cancelling out the drill noise with the music in the headphones (see fig. 4, ¶ 0024, 0052).

 However Drzewiecki and Abu-Akeel do not disclose a data collecting computer comprising a processor and software, the software when executed by the processor causes the processor to: connect to a communication system (networking); wherein if a certain type of data is received, by the data collecting computer, from the at least one mobile device, the data collecting computer communicates to a first communication device, via the communication system, after the data selection has been made, the data collecting computer; communicates, via the communication system, to a second communication device; and wherein the dental drill comprises an attached speaker operable by a hardware connection to the data collecting computer or Bluetooth technology for purposes of playing the user’s selected music during a dental procedure, wherein the processor is further configured to predict the user’s musical selection for subsequent visits to a dental office; submit audio data to a cloud-based service; 2Application No. 16/546,195Response to Office Action of November 30, 2020 alert a dental professional regarding one or more upcoming appointment dates and the music selections of the user; store submitted audio data and time stamp in a non-volatile memory; and offer an alternative means of alerting the user on the mobile device of the user, wherein the alternative means comprising an audible alert and a visual alert; associating the data collecting computer with a physical address or location; associating 
Elliot in an analogues art a data collecting computer comprising a processor and software, the software when executed by the processor causes the processor to: connect to a communication system (networking); wherein if a certain type of data is received, by the data collecting computer, from the at least one mobile device, the data collecting computer communicates to a first communication device, via the communication system, after the data selection has been made, the data collecting computer; communicates, via the communication system, to a second communication device; and submits audio data to the dental drill (device) (see fig. 2-3, ¶ 0024-0026, 0028-0029, 0031-0032.  The overall system has an audio source (mobile device) which transmits audio data to master device (computer data collecting device). The system then routes the audio data to other devices in the area for playback of the audio signal from the audio source. Thus the selection is made by the user and then transferred to master device which then routes the audio data selected to the other devices via a communication network (wireless network) to a first device and second device.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki and Abu-Akeel to incorporate a communication system that provides audio connection upon detecting an audio source. The modification provides the device of Drzewiecki and Abu-Akeel to incorporate communication connection networking system that enables the system to detect audio source which permits a user to make a selection in the audio data to be transmitted to other devices in the area via the master communication system. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki, Elliot and Abu-Akeel to incorporate a musical storage system which identifies the user to playout previous music stored in the system. The modification provides the user with a music files that are stored in the system which permit the user to be identified and playout the user’s specific playlist. 
Thus the combination of references would provide a dental device to playout music to a user that is stored in a system. The idea of playing out music files from a server system or device system for subsequent visits to an office would be obvious with the teachings of NI in combination with Drzewiecki, Elliot and Abu-Akeel.
Holzer in an analogous art teaches submit audio data to a cloud-based service; 2Application No. 16/546,195Response to Office Action of November 30, 2020 store submitted audio data and time stamp in a non-volatile memory (see ¶ 0040. The server uploads audio file to the cloud repository. The file having a time date stamp.).

Jha teaches in an analogous art teaches alert a dental professional regarding one or more upcoming appointment dates and the music selections of the user (see ¶ 0041-0042. The appointment meeting provides reminder to a user of an upcoming meeting. The reminder will have topics available to the user. The concept which the claim language is suggesting is alerting a user (professional) of an upcoming appointment with topic information (music selection of the user).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki, Elliot, Abu-Akeel, Ni and Holzer to incorporate providing an appointment or meeting reminder with a selection of topics. The modification provides a user of the upcoming event and topic selection of the upcoming event.   
Ronkainen teaches offer an alternative means of alerting the user on the mobile device of the user, wherein the alternative means comprising an audible alert and a visual alert (see ¶ 0072. The user can select an alert which can be a visual alert.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki, Elliot, Abu-Akeel, Ni, Holzer and Jha to incorporate providing a user with being able to select an alert on a device. 
The combination of Holzer, Jha and Ronkainen to Drzewiecki, Elliot, Abu-Akeel, Ni provide features of appointment reminders, storing file data and selecting alerts for a device. These concepts can be implemented on any situation as to meet the concept of the claimed invention.    
Harding teaches associating the data collecting computer with a physical address or location (see claim 2. Data of a computer identifying the computer and physical location of the computer.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Holzer, Jha, Ronkainen, Drzewiecki, Elliot, Abu-Akeel, Ni to incorporate physical location of a data collecting computer. The modification provides the physical location of a computer for storing data. 
Badarinath teaches associating an audio data determination to the mobile device through an analysis of collected audio data with cach mobile device (see ¶ 0036. The mobile device receives the audio data is processed and stored on the device cache.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harding, Holzer, Jha and Ronkainen, Drzewiecki, Elliot, Abu-Akeel, Ni to incorporate storing the audio data in device cache. The modification provides the audio data to the device and the audio data is stored on the cache of the device.  

s 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Drzewiecki et al. (US 2005/0278882) in view of Elliot et al. (US 2017/0069338) in further view of Abu-Akeel et al. (US 2019/0239969) in further view of Ni et al. (US 2007/0162166) in further view of Holzer Zaslansky et al. (US 2015/0287403) in further view of Jha et al. (US 2013/0332853) in further view of Ronkainen (US 2012/0229276) in further view of Harding et al (US 2014/0068591) in further view of Badarinath et al. (US 2018/0144744).
Regarding claim 3, Drzewiecki teaches the improved dental (device) drill and system according to claim 1, wherein the speaker further consists of a first end and second end (see fig. 2-3, ¶ 0019, 0028. The dental device has a speaker at one end of the device (first end) and a cable connection (second end) to download music or compatible file to the dental device.).
Drzewiecki, Elliot, Ni, Holzer, Jha and Ronkainen, Harding and Badarinath do not disclose a dental drill.
Abu-Akeel discloses a dental drill device with headphones that provide music to the patient as the dental drill is operating. Thus cancelling out the drill noise with the music in the headphones (see fig. 4, ¶ 0024, 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki, Elliot, Ni, Holzer, Jha and Ronkainen, Harding and Badarinath to incorporate a dental drill. The modification provides the device of Drzewiecki to incorporate the dental drill system for providing music to a user of the dental device for a soothing experience to minimize the drill sound over the music.


Regarding claim 4, Drzewiecki teaches the improved dental (device) drill and system according to claim 3, wherein the second end further consists of an electronic attachment extending from the attached speaker that receives a bundled cable for communication (see fig. 2-3, ¶ 0019, 0028. The dental device has a cable connection (second end) to download music or compatible file from an audio source device to the dental device.).
Drzewiecki, Elliot, Ni, Holzer, Jha and Ronkainen, Harding and Badarinath do not disclose a dental drill.
Abu-Akeel discloses a dental drill device with headphones that provide music to the patient as the dental drill is operating. Thus cancelling out the drill noise with the music in the headphones (see fig. 4, ¶ 0024, 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki, Elliot, Ni, Holzer, Jha and Ronkainen, Harding and Badarinath to incorporate a dental drill. The modification provides the device of Drzewiecki to incorporate the dental drill system for providing music to a user of the dental device for a soothing experience to minimize the drill sound over the music.

Regarding claim 6, Drzewiecki, Ni, Holzer, Jha and Ronkainen, Harding and Badarinath do not teach the improved dental drill and system according to claim 1, wherein the data collecting computer acts as a central control unit for the system.
(see fig. 2-3, ¶ 0024-0026, 0028-0029, 0031-0032.  The overall system has an audio source (mobile device) which transmits audio data to master device (104) (computer data collecting device). The system then routes the audio data to other devices in the area for playback of the audio signal from the audio source. The system provides connection from a primary source to other slave devices in the network.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki, Ni, Holzer, Jha and Ronkainen, Harding and Badarinath to incorporate a communication system that provides a central device (master device) to provide connection to slave devices in the network. The modification provides the device of Drzewiecki and Abu-Akeel to incorporate communication connection networking system that enables the system to detect audio source which permits a user to make a selection in the audio data to be transmitted to other devices in the area via the master communication system. 


10.	Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Drzewiecki et al. (US 2005/0278882) in view of Elliot et al. (US 2017/0069338) in further view of Abu-Akeel et al. (US 2019/0239969) in further view of Ni et al. (US 2007/0162166) in further view of Holzer Zaslansky et al. (US 2015/0287403) in further view of Jha et al. (US 2013/0332853) in further view of Ronkainen (US 2012/0229276) in further view of Harding et al (US 2014/0068591) in further view of Badarinath et al. (US 2018/0144744) in further view of Pye, Jr. et al. (US 2017/0251314).

Pye teaches wherein the data collecting computer can further receive data from a user's mobile device once the device is within the office area (see 3b, ¶ 0029-0032. The database 150 being the hub receives audio data from a mobile device to be transmitted to the speakers (A-D). The speakers and the database hub (150) are connected wirelessly and can be located in a building, home, establishment, dwelling or office.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki, Abu-Akeel, Elliot, Ni, Holzer, Jha,  Ronkainen, Harding and Badarinath to incorporate a synchronized system that includes a (data collector) Hub and wireless devices to connect with which can be in a placed in a establishment. The modification provides a user device to connect to other devices in the office via a wireless hub when the mobile device is in close proximity of the office area that the system is placed.  


Regarding claim 8, Drzewiecki, Abu-Akeel, Elliot, Ni, Holzer, Jha,  Ronkainen, Harding and Badarinath do not teach the improved dental drill and system according to claim 1, wherein the data collecting computer further comprised of hardware components that are stationed in the dental office.  
Pye teaches wherein the data collecting computer further comprised of hardware components that are stationed in the dental office (see 3b, ¶ 0029-0032. The database 150 being the hub receives audio data from a mobile device to be transmitted to the speakers (A-D). The speakers and the database hub (150) are connected wirelessly and can be located in a building, home, establishment, dwelling or office.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki, Abu-Akeel, Elliot, Ni, Holzer, Jha,  Ronkainen, Harding and Badarinath to incorporate a synchronized system that includes a (data collector) Hub and wireless devices to connect with which can be in a placed in a establishment. The modification provides a user device to connect to other devices in the office via a wireless hub when the mobile device is in close proximity of the office area that the system is placed.  



11.	Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Drzewiecki et al. (US 2005/0278882) in view of Elliot et al. (US 2017/0069338) in further view of Abu-Akeel et al. (US 2019/0239969) in further view of Ni et al. (US 2007/0162166) in further view of Holzer Zaslansky et al. (US 2015/0287403) in further view of Jha et al. (US 2013/0332853) in further view of Ronkainen (US 2012/0229276) in further view of Harding et al (US 2014/0068591) in further view of Badarinath et al. (US 2018/0144744) in further view of St. Louis et al. (US 2018/0357384).
	Regarding claim 9, Drzewiecki, Abu-Akeel, Elliot, Ni, Holzer, Jha, Ronkainen, Harding and Badarinath do not teach the improved dental drill and system according to claim 1, wherein the second communication device further comprises all dental devices capable of receiving data via Bluetooth technology. 
(see fig. 11, ¶ 0039, 0056-0062. Multiple dental devices are connected via Bluetooth.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki, Abu-Akeel, Elliot, Ni, Holzer, Jha, Ronkainen, Harding and Badarinath to incorporate a multiple dental devices connected wirelessly. The modification provides a controlling device being able to connect to multiple dental devices via the Bluetooth connection.  
	
	Regarding claim 10, Drzewiecki, Abu-Akeel, Elliot, Ni, Holzer, Jha, Ronkainen, Harding and Badarinath do not teach the improved dental drill and system according to claim 1, wherein the software application can be integrated to existing applications on the user's mobile devices.
St. Louis teaches wherein the software application can be integrated to existing applications on the user's mobile devices (see fig. 2, ¶ 0023-0025. The mobile device (controller device) is able to communicate with dental devices. The mobile device has software applications that is stored on the device that controls the dental devices.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drzewiecki, Abu-Akeel, Elliot, Ni, Holzer, Jha, Ronkainen, Harding and Badarinath to incorporate software stored on the mobile device that is able to communicate with multiple dental devices. The modification provides a controlling device being able to connect to multiple dental devices via the Bluetooth connection.  
Conclusion
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ASSAD MOHAMMED/ Examiner, Art Unit 2651                                                                                                                                                                                                       
/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651